            Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 1 of 6




 1 PAUL ALAN LEVY
    (pro hac vice)
 2 PUBLIC CITIZEN LITIGATION GROUP
   1600 20th Street NW
 3 Washington, D.C. 20009
   Telephone: (202) 588-7725
 4 Facsimile: (202) 588-7795
   plevy@citizen.org
 5

 6 [Additional Counsel listed on signature page]

 7 Attorneys for Kevin Schlossberg, Plaintiff

 8

 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                               (San Jose Division)
12
     KEVIN SCHLOSSBERG,                                   Case No. 5:19-cv-02497-SVK
13
                    Plaintiff,                            NOTICE OF DISMISSAL
14
            v.
15
     QUANG-TUAN LUONG,
16
                    Defendant.
17

18

19

20

21

22

23

24          Pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(i), and considering the fact that

25 defendant Luong has foresworn any suit alleging that plaintiff infringed his copyright, and

26 covenanted not to file any such lawsuit in the future, as reflected in the attached settlement

27 agreement, plaintiff hereby dismisses this action without prejudice.

28

                                  Notice of Dismissal - Case No. 5:19-cv-02497-SVK
           Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 2 of 6




 1 DATED: June 5, 2019
                                              By:       /s/ Paul Alan Levy
 2
                                                    Paul Alan Levy
 3                                                  Attorney for Plaintiff
                                                    KEVIN SCHLOSSBERG
 4

 5

 6

 7

 8 Additional counsel for plaintiff Kevin Schlossberg:

 9 PHILLIP R. MALONE
   JUELSGAARD INTELLECTUAL PROPERTY
10 AND INNOVATION CLINIC
   Mills Legal Clinic at Stanford Law School
11 Crown Quadrangle, 559 Nathan Abbott Way

12 Stanford, California 94305-8610
   Telephone: (650) 724-1900
13 Facsimile: (650) 725-0253
   pmalone@stanford.edu
14 CA Bar No. 163969

15
   ALYSSA J. PICARD
16  (Certified Law Student)
   JUELSGAARD INTELLECTUAL PROPERTY
17 AND INNOVATION CLINIC
   Mills Legal Clinic at Stanford Law School
18 Crown Quadrangle, 559 Nathan Abbott Way
   Stanford, California 94305-8610
19 apicard@stanford.edu
   CA Certification No. 402353
20

21

22

23

24

25

26

27

28
                                                       2
                               Notice of Dismissal - Case No. 5:19-cv-02497-SVK
Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 3 of 6
Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 4 of 6
Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 5 of 6
          Case 5:19-cv-02497-SVK Document 6 Filed 06/05/19 Page 6 of 6




1                                    CERTIFICATE OF SERVICE

2         I hereby certify that on June 5, 2019, I caused the foregoing NOTICE OF DISMISSAL to be

3 served via Federal Express overnight mail on counsel for defendant.

4
                                                   /s/ Phillip R. Malone
5                                                 Phillip R. Malone
                                                 JJUELSGAARD INTELLECTUAL PROPERTY AND
6                                                     INNOVATION CLINIC
                                                  Mills Legal Clinic at Stanford Law School
7                                                 Crown Quadrangle, 559 Nathan Abbott Way
                                                  Stanford, California 94305-8610
8                                                 Telephone: (650) 724-1900
                                                  Facsimile: (650) 725-0253
9                                                 pmalone@stanford.edu
10                                                CA Bar No. 163969

11                                                Alyssa J. Picard
                                                   (Certified Law Student)
12                                                JUELSGAARD INTELLECTUAL PROPERTY AND
                                                     INNOVATION CLINIC
13                                                Mills Legal Clinic at Stanford Law School
                                                  Crown Quadrangle, 559 Nathan Abbott Way
14                                                Stanford, California 94305-8610
                                                  apicard@stanford.edu
15                                                CA Certification No. 402353
16
                                                  Attorneys for Plaintiff
17                                                KEVIN SCHLOSSBERG
18

19

20

21

22

23

24

25

26

27

28

                              Certificate of Service - Case No. 5:19-cv-02497-SVK
